Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 1 of 12 PageID #:1332




                     EXHIBIT 1
  Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 2 of 12 PageID #:1333




From: Owen, Brent R. [mailto:brent.owen@squirepb.com]
Sent: Wednesday, May 16, 2018 10:32 AM
To: Krauze, Raymond M.; robert.tonn@hklaw.com
Cc: william.farley@hklaw.com; Pasternak, Daniel B.; Moore, Abram; Pyznarski, Kathleen A.; Amoroso,
Gwendolyn E.
Subject: Conferral, A&C Construction v. Zurich, et al. - re: A&C's First Production of Documents  

Good morning Raymond,

I take it you have not received a response from the Army subpoena A&C served last
month? (I believe the Army’s response was due on May 4.) 

Following up on my question about A&C’s document production, Abe previously
confirmed that this production included all of A&C’s initial disclosure documents. The
documents do not appear to support A&C’s claim to $8,637,423.00 for work
performed—particularly the alleged delay damages. So, as an initial matter, can you
please clarify whether this production reflects A&C’s initial disclosure documents.  

Defendants have the following additional concerns with this production. Perhaps we
can discuss the below once you’ve reviewed.  

  I.   The document production does not comply with Rule 34.

Rule 34 requires A&C to produce its documents “as they are kept in the usual course of
business” or to “organize and label them to correspond to the categories in the
request.” Fed. R. Civ. P. 34(b)(E). “The option to produce in a reasonably usable form
does not mean that the responding party may convert electronically stored information
from the form in which it is ordinarily maintained to a different form that makes it more
difficult or burdensome for the requesting party to use the information efficiently in the
litigation.” Id., advisory committee’s note, 2006 amendment (emphasis added).
Defendants additionally specified that the documents be electronically produced in a
form that is reasonably usable, including all accompanying information. 
  Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 3 of 12 PageID #:1334

Yet A&C has produced documents in a haphazard and incomplete manner. For
instance, A&C has produced several copies purporting to summarizes its costs, but the
summary and its attachments are not kept together in the production, and each PDF is
a standalone document without affiliation to its applicable family. Nor are the emails
offered and organized in any logical fashion.  

Please fix A&C’s production to comply with Rule 34.

  II.    Objection and collection of electronic documents.

Among A&C’s general objections, A&C represented that it would not incur “the burden
of a complete search for all responsive electronically stored information, including
emails” because that would “outweigh the likely benefit of such efforts.” A&C
Response, General Objection. Can you please clarify which categories of documents or
electronically stored information A&C has failed to search? It appears much of the
email correspondence was selected by forwarded email to the cmb5@andcqatar.com
address. In other words, what categories of documents or emails have you withheld
based on this objection?  

Along those lines, much of the correspondence involves documents shared on dropbox;
but I did not see any production or folders from a dropbox account. Can you please
clarify what efforts, if any, A&C undertook to obtain dropbox documents? (Or perhaps
just clarify that I’ve missed the dropbox documents.)  

 III.    A&C’s claimed $5 million for costs associated with delays.

A&C represented in its operative complaint that it advanced “$5 million into the Project
to pay for costs associated with delays and disruptions.” Second Am. Compl., ¶
19. Can you please identify the documents that support that contention?

 IV.     Rule 33(d) summary is inadequate.

In response to Defendants’ Interrogatories 7-11, A&C failed to detail its alleged
damages and instead referred Defendants to non-privilege documents that would
answer the interrogatories. A&C’s production does not appear to include documents
detailing the requested information. In any event, Rule 33(d) requires that A&C specify
the records Defendants should review to obtain the requested information. Please
amend your responses to comply with Rule 33(d). 

Brent 



<image001.jpg>      Brent R. Owen 
                    Attorney
                    Squire Patton Boggs (US) LLP
                    1801 California Street, Suite 4900
                    Denver, Colorado 80202
                    T +1 303 894 6111
                    M +1 972 762 7300
                    brent.owen@squirepb.com | squirepattonboggs.com 
  Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 4 of 12 PageID #:1335


From: Krauze, Raymond M. [mailto:Raymond.Krauze@klgates.com]  
Sent: Thursday, May 3, 2018 9:08 AM 
To: Owen, Brent R. <brent.owen@squirepb.com>; robert.tonn@hklaw.com 
Cc: william.farley@hklaw.com; Pasternak, Daniel B. <daniel.pasternak@squirepb.com>; Moore, Abram 
<abe.moore@klgates.com>; Pyznarski, Kathleen A. <kathleen.pyznarski@squirepb.com>; Amoroso, 
Gwendolyn E. <gwen.amoroso@klgates.com> 
Subject: RE: A&C Construction v. Zurich, et al. ‐ re: A&C's First Production of Documents [KLG‐
EU_Active01.FID38021] 

Brent ‐ 

           Let me verify with our client and get back to you. 




<image002.jpg>

Raymond M. Krauze
Counsel
K&L Gates LLP
70 West Madison Street, Suite 3100 
Chicago, Illinois 60601 
Phone: (312) 807-4330 
Fax: (312) 827-8199 
raymond.krauze@klgates.com
www.klgates.com  

From: Owen, Brent R. [mailto:brent.owen@squirepb.com]
Sent: Thursday, May 03, 2018 7:38 AM
To: Krauze, Raymond M.; robert.tonn@hklaw.com
Cc: william.farley@hklaw.com; Pasternak, Daniel B.; Moore, Abram; Pyznarski, Kathleen A.; Amoroso,
Gwendolyn E.
Subject: RE: A&C Construction v. Zurich, et al. - re: A&C's First Production of Documents [KLG-
EU_Active01.FID38021] 

Good morning Raymond,

Has A&C’s production been made as the documents are kept in the usual course of
A&C’s business?  

Thank you, 

Brent 

<image001.jpg>           Brent R. Owen 
                         Attorney
                         Squire Patton Boggs (US) LLP
                         1801 California Street, Suite 4900
                         Denver, Colorado 80202
                         T +1 303 894 6111
                         M +1 972 762 7300
                         brent.owen@squirepb.com | squirepattonboggs.com 
  Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 5 of 12 PageID #:1336


From: Krauze, Raymond M. [mailto:Raymond.Krauze@klgates.com]  
Sent: Monday, April 30, 2018 10:11 AM 
To: robert.tonn@hklaw.com; Owen, Brent R. <brent.owen@squirepb.com> 
Cc: william.farley@hklaw.com; Pasternak, Daniel B. <daniel.pasternak@squirepb.com>; Moore, Abram 
<abe.moore@klgates.com>; Pyznarski, Kathleen A. <kathleen.pyznarski@squirepb.com>; Amoroso, 
Gwendolyn E. <gwen.amoroso@klgates.com> 
Subject: RE: A&C Construction v. Zurich, et al. ‐ re: A&C's First Production of Documents [KLG‐
EU_Active01.FID38021] 

Robert/Brent ‐ 

            My apologies for the technical difficulties.  I was advised by our IT department that the technical 
snafus have been worked out and that the site is working again.  I am providing a new set of 
usernames/passwords for use on the site.  Please disregard the usernames/passwords that I sent on 
Friday and use these.  The file name uploaded is “20180427_Production.7z.”  Let me know if there are 
any issues.  Thanks. 

https://secureftp.klgates.com 
The password for the zip file is:    .?v,'Tv5Y47h^!\2 

Brent.owen@squirepb.com 
username:  spb‐bowen 
password:  iUo9:J.xi7 

Daniel.pasternak@squirepb.com 
username:  spb‐dpasternak 
password:  DS6zGJ/+?X 

robert.tonn@hklaw.com 
username:  hkl‐rtonn 
password:  1YL%3z?y6S 

colin.smith@hklaw.com 
username:  hkl‐smithc 
password:  tRrp8%PjS5 

william.farley@hklaw.com 
username:  hkl‐wfarley 
password:  51h}bQc)8W 




<image002.jpg>

Raymond M. Krauze
Counsel
K&L Gates LLP
70 West Madison Street, Suite 3100 
Chicago, Illinois 60601 
Phone: (312) 807-4330 
Fax: (312) 827-8199 
  Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 6 of 12 PageID #:1337
raymond.krauze@klgates.com
www.klgates.com  

From: robert.tonn@hklaw.com [mailto:robert.tonn@hklaw.com]
Sent: Monday, April 30, 2018 8:51 AM
To: Krauze, Raymond M.; brent.owen@squirepb.com
Cc: william.farley@hklaw.com; daniel.pasternak@squirepb.com; Moore, Abram;
kathleen.pyznarski@squirepb.com; Amoroso, Gwendolyn E.
Subject: RE: A&C Construction v. Zurich, et al. - re: A&C's First Production of Documents [KLG-
EU_Active01.FID38021] 

Ray – my user name/password does not work either. 

Robert Tonn | Holland & Knight 
Partner 
Holland & Knight LLP 
131 South Dearborn Street, 30th Floor | Chicago, IL 60603 
Phone 312.578.6687 | Fax 312.578.6666 
robert.tonn@hklaw.com | www.hklaw.com 
________________________________________________ 
Add to address book | View professional biography 


From: Krauze, Raymond M. [mailto:Raymond.Krauze@klgates.com]  
Sent: Monday, April 30, 2018 8:43 AM 
To: Owen, Brent R. <brent.owen@squirepb.com> 
Cc: Smith, Colin P (CHI ‐ X66562) <colin.smith@hklaw.com>; Tonn, Robert E (CHI ‐ X66687) 
<robert.tonn@hklaw.com>; Farley, William F (CHI ‐ X66698) <william.farley@hklaw.com>; Pasternak, 
Daniel B. <daniel.pasternak@squirepb.com>; Moore, Abram <abe.moore@klgates.com>; Pyznarski, 
Kathleen A. <kathleen.pyznarski@squirepb.com>; Amoroso, Gwendolyn E. 
<gwen.amoroso@klgates.com> 
Subject: Re: A&C Construction v. Zurich, et al. ‐ re: A&C's First Production of Documents [KLG‐
EU_Active01.FID38021] 

I will follow up with our IT people this morning and see what the problem is. 

Sent from my iPhone 

On Apr 30, 2018, at 6:54 AM, Owen, Brent R. <brent.owen@squirepb.com> wrote: 

        Raymond, 

        I am still unable to login to access the documents. Here is the error
        message:  

        <image002.png> 



         <image001.jpg>         Brent R. Owen 
                                Attorney
                                Squire Patton Boggs (US) LLP
                                1801 California Street, Suite 4900
                                Denver, Colorado 80202
                                T +1 303 894 6111
Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 7 of 12 PageID #:1338
                              M +1 972 762 7300
                              brent.owen@squirepb.com | squirepattonboggs.com 




    From: Krauze, Raymond M. [mailto:Raymond.Krauze@klgates.com]  
    Sent: Friday, April 27, 2018 7:37 PM 
    To: Owen, Brent R. <brent.owen@squirepb.com> 
    Cc: colin.smith@hklaw.com; robert.tonn@hklaw.com; william.farley@hklaw.com; 
    Pasternak, Daniel B. <daniel.pasternak@squirepb.com>; Moore, Abram 
    <abe.moore@klgates.com>; Pyznarski, Kathleen A. 
    <kathleen.pyznarski@squirepb.com>; Amoroso, Gwendolyn E. 
    <gwen.amoroso@klgates.com> 
    Subject: Re: A&C Construction v. Zurich, et al. ‐ re: A&C's First Production of Documents 
    [KLG‐EU_Active01.FID38021] 

    Brett ‐ 

          I’ve been advised that the tech issues have been resolved. Please let me know if you 
    are still experiencing problems. 

    Sent from my iPhone 

    On Apr 27, 2018, at 7:17 PM, Owen, Brent R. <brent.owen@squirepb.com> wrote: 

               Raymond, 

               We are having technical issues obtaining the documents.  Could you 
               please repost them?  

               Thanks, 

               Brent 

               On Apr 27, 2018, at 7:27 PM, Krauze, Raymond M. 
               <Raymond.Krauze@klgates.com> wrote: 

                        Dear Counsel, 

                                  Per A&C’s responses to Defendants’ First 
                        Request for Production of Documents, A&C has posted 
                        its First Production of Documents to an FTP site which 
                        can be accessed via the attached link.  Your credentials 
                        to access the materials are listed below.  Instructions on 
                        using the FTP site are attached for your 
                        reference.  Please let us know if you have any trouble 
                        accessing the documents.   

                                   https://secureftp.klgates.com 
                                   The password for the zip file 
                        is:    .?v,'Tv5Y47h^!\2 

                                Credentials: 
Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 8 of 12 PageID #:1339

                             Brent.owen@squirepb.com 
                             Username: squ‐bowen 
                             Password: AVV~Q5v=+2 

                             Daniel.pasternak@squirepb.com 
                             Username: squ‐dpasternak 
                             Password: zG8]TpL):{ 

                             robert.tonn@hklaw.com 
                             Username: hkl‐rtonn 
                             Password: _*67^KV{a3 

                             colin.smith@hklaw.com 
                             Username: hkl‐csmith 
                             Password: t@=9[Kn(i4 

                             william.farley@hklaw.com 
                             Username: hkl‐wfarley 
                             Password: D5E:9Wtyx8 


                   <image002.jpg>

                   Raymond M. Krauze
                   Counsel
                   K&L Gates LLP
                   70 West Madison Street, Suite 3100 
                   Chicago, Illinois 60601 
                   Phone: (312) 807-4330 
                   Fax: (312) 827-8199 
                   raymond.krauze@klgates.com
                   www.klgates.com

                   This electronic message contains information from the law firm of K&L
                   Gates LLP. The contents may be privileged and confidential and are
                   intended for the use of the intended addressee(s) only. If you are not
                   an intended addressee, note that any disclosure, copying, distribution,
                   or use of the contents of this message is prohibited. If you have
                   received this e-mail in error, please contact me at
                   Raymond.Krauze@klgates.com.-4

                   <e-DAT_SecureFTP_Instructions.pdf> 


          ---------------------------------------------------------------------
          47 Offices in 20 Countries

          This message is confidential and may be legally privileged or
          otherwise protected from disclosure. If you are not the intended
          recipient, please telephone or email the sender and delete this
          message and any attachment from your system; you must not copy
          or disclose the contents of this message or any attachment to any
          other person.

          Squire Patton Boggs (US) LLP is part of the international legal
          practice Squire Patton Boggs, which operates worldwide through a
   Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 9 of 12 PageID #:1340
                     number of separate legal entities. Please visit
                     www.squirepattonboggs.com for more information.

                     #US
                     ---------------------------------------------------------------------


          This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
          privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
          intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
          prohibited. If you have received this e-mail in error, please contact me at Raymond.Krauze@klgates.com.-4


This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Raymond.Krauze@klgates.com.-4




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s)
to whom it is addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the
e-mail from your computer and do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not
construe anything in this e-mail to make you a client unless it contains a specific statement to that effect and do not
disclose anything to H&K in reply that you expect it to hold in confidence. If you properly received this e-mail as a client,
co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to preserve the attorney-
client or work product privilege that may be available to protect confidentiality.


This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Raymond.Krauze@klgates.com.-4

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Raymond.Krauze@klgates.com.-4

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Raymond.Krauze@klgates.com.-4
This electronic message contains information from the law firm of K&L Gates LLP. The
contents may be privileged and confidential and are intended for the use of the intended
addressee(s) only. If you are not an intended addressee, note that any disclosure, copying,
distribution, or use of the contents of this message is prohibited. If you have received this e-mail
in error, please reply to me with this message.
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at abe.moore@klgates.com.-4




This electronic message contains information from the law firm of K&L Gates LLP. The
contents may be privileged and confidential and are intended for the use of the intended
addressee(s) only. If you are not an intended addressee, note that any disclosure, copying,
distribution, or use of the contents of this message is prohibited. If you have received this e-mail
in error, please reply to me with this message.

K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre
Authority and is a registered branch of K&L Gates LLP, a limited liability partnership formed
            Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 10 of 12 PageID #:1341
          under the laws of the State of Delaware.

          K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100,
          Doha, Qatar. Tel +974 4424 6100 Fax +974 4424 6101.

          This electronic message contains information from the law firm of K&L Gates LLP. The
          contents may be privileged and confidential and are intended for the use of the intended
          addressee(s) only. If you are not an intended addressee, note that any disclosure, copying,
          distribution, or use of the contents of this message is prohibited. If you have received this e-mail
          in error, please contact me.  
          This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
          and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
          copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
          at abe.moore@klgates.com.-4




          This electronic message contains information from the law firm of K&L Gates LLP. The
          contents may be privileged and confidential and are intended for the use of the intended
          addressee(s) only. If you are not an intended addressee, note that any disclosure, copying,
          distribution, or use of the contents of this message is prohibited. If you have received this e-mail
          in error, please reply to me with this message.

          K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre
          Authority and is a registered branch of K&L Gates LLP, a limited liability partnership formed
          under the laws of the State of Delaware.

          K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100,
          Doha, Qatar. Tel +974 4424 6100 Fax +974 4424 6101.

          This electronic message contains information from the law firm of K&L Gates LLP. The
          contents may be privileged and confidential and are intended for the use of the intended
          addressee(s) only. If you are not an intended addressee, note that any disclosure, copying,
          distribution, or use of the contents of this message is prohibited. If you have received this e-mail
          in error, please contact me.  

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at abe.moore@klgates.com.-4




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please reply to me with this message.

K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre Authority and is a
registered branch of K&L Gates LLP, a limited liability partnership formed under the laws of the State of
Delaware.

K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100, Doha, Qatar. Tel
+974 4424 6100 Fax +974 4424 6101.
            Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 11 of 12 PageID #:1342
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please contact me.
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at abe.moore@klgates.com.-4




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please reply to me with this message.

K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre Authority and is a
registered branch of K&L Gates LLP, a limited liability partnership formed under the laws of the State of
Delaware.

K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100, Doha, Qatar. Tel
+974 4424 6100 Fax +974 4424 6101.

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please contact me.
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at abe.moore@klgates.com.-4




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please reply to me with this message.

K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre Authority and is a
registered branch of K&L Gates LLP, a limited liability partnership formed under the laws of the State of
Delaware.

K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100, Doha, Qatar. Tel
+974 4424 6100 Fax +974 4424 6101.

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please contact me.
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at abe.moore@klgates.com.-4
         Case: 1:17-cv-04307 Document #: 83-1 Filed: 10/29/18 Page 12 of 12 PageID #:1343
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please reply to me with this message.

K&L Gates LLP - QFC Branch (QFC No. 00144) is licensed by the Qatar Financial Centre Authority and is a
registered branch of K&L Gates LLP, a limited liability partnership formed under the laws of the State of
Delaware.

K&L Gates LLP - QFC Branch, Tornado Tower, 31st Floor, Al Funduq Street, PO Box 26100, Doha, Qatar. Tel
+974 4424 6100 Fax +974 4424 6101.

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
prohibited. If you have received this e-mail in error, please contact me.
